                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JALON LOMATE JACKSON, #305335,               )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )        CASE NO. 2:19-CV-134-WHA
                                             )
                                             )
OFFICER K. COPPAGE, et al.,                  )
                                             )
           Defendants.                       )

                                         ORDER

        On March 19, 2019, the Magistrate Judge entered a Recommendation (Doc. #5)

to which no objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED without prejudice for the plaintiff’s failure to pay the

initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1)(A) as

ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 12th day of April 2019.



                                /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
